COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 JESUS DELEON,                                  §
                                                              No. 08-09-00196-CR
                   Appellant,                   §
                                                                 Appeal from the
 v.                                             §
                                                          Criminal District Court No. 1
                                                §
 THE STATE OF TEXAS,                                        of Dallas County, Texas
                                                §
                   Appellee.                                  (TC# F05-71783-H)
                                                §


                                MEMORANDUM OPINION

       Pending before the Court is a voluntary motion to dismiss filed by Appellant pursuant to

TEX .R.APP .P. 42.2(a). The motion is in compliance with Rule 42.2(a). Accordingly, we grant

the motion and dismiss the appeal.



September 23, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)